DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 and 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US. Pub: 2019/0093871 A1). 
Regarding claim 13, Sato discloses (in at least fig. 1) an optical element, comprising: a phosphor layer (120; [0037]) excited by excitation light emitted from a light source (50; [0035]), and configured to emit fluorescence; a transmissive thermal-conductive layer (110; [0037]) formed in direct contact with on a face of the phosphor layer (120) that is irradiated with the excitation light; and a non-translucent thermal-conductive layer (130) formed on a face of the phosphor layer (120) that is across from the face irradiated with the excitation light (see fig. 1), the transmissive thermal-conductive layer (110) having a thermal conductivity higher than, or equal to, a thermal conductivity of the phosphor layer ([0037]), and the phosphor layer (120) including at least: a binder (121; [0044]; [0048]); and phosphor particles ([0044]).
Sato does not expressly disclose the transmissive thermal-conductive layer is translucent. 
However, Sato discloses ([0037]) transmissive thermal element (110) permits the passage of light and includes sapphire, in which case the transmissive element can ensure high thermal conductivity while allowing the passage of light and thus can suppress a temperature reis of the phosphor layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the transmissive thermal-conductive layer of Sato with a translucent material for the benefit of obtaining the desired optical characteristics. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.  
Regarding claim 14, Sato does not expressly disclose the translucent thermal-conductive layer is mainly made of a material included in the binder.
However, Sato discloses ([0037]) the transmissive thermal-conductive layer includes sapphire. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the transmissive thermal-conductive layer of Sato with a material included in the binder for the benefit of reducing the manufacturing steps. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.  
Regarding claim 15, Sato does not expressly disclose the translucent thermal-conductive layer covers a part of a region irradiated with the excitation light.
However, Sato discloses (in at least fig. 1) the transmitting thermal-conductive layer (110) covers the entire region irradiated with the excitation light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the transmitting thermal-conductive layer of Sato covers a part of a region irradiated with the excitation light in order to expose a specific region of the phosphor to be excited by the light source without any interference of the transmitting thermal-conductive layer. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 16, Sato does not expressly disclose the translucent thermal-conductive layer has a region that is exposed to be irradiated with the excitation light in a surface opposite to a surface facing the phosphor layer of the translucent thermal-conductive layer. See the reasoning of claim 15. 
Regarding claim 17, Sato does not expressly disclose the translucent thermal-conductive layer exposes a part of a region of the phosphor layer irradiated with the excitation light, and the translucent thermal-conductive layer covers a region except the part of the region of the phosphor layer irradiated with the excitation light. See the reasoning of claim 15.
Regarding claim 18, Sato does not expressly disclose the part of the region is a center region of the region of the phosphor layer irradiated with the excitation light. See the reasoning of claim 15.  
Regarding claim 19, Sato does not expressly disclose in the translucent thermal-conductive layer, an average thickness of a region not irradiated with the excitation light is greater than an average thickness of a region irradiated with the excitation light.
However, Sato discloses (in at least fig. 1) the optical element comprised of, in part, a transmitting thermal-conductive layer (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitting thermal-conductive layer of Sato such that an average thickness of a region not irradiated with the excitation light is greater than an average thickness of a region irradiated with the excitation light in order to provide suitable protection to the region not irradiated with the excitation light while providing little resistance to region radiated with the excitation light. 
Regarding claim 20, Sato discloses (in at least fig. 1) the transmitting  thermal-conductive layer (110) is further formed on a side face of the phosphor layer (120).
Regarding claim 21, Sato discloses all the claimed limitations except for a thermal-conductive layer formed at least: on a portion of a side face of the translucent thermal-conductive layer; and in a portion of a region not irradiated with the excitation light.
However, it is well-known in the art to form an optical element comprised of, in part, a thermal-conductive layer formed at least on a portion of a side face of the translucent thermal-conductive layer; and in a portion of a region not irradiated with the excitation light. As evidence, Masuda (US. Pub: 2018/0231880 A1) discloses (in at least fig. 3) an optical element comprised of, in part, a thermal-conductive layer (26) in a portion of a region not irradiated with the excitation light for the benefit of improving the heat radiation of the phosphor layer. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical element of Sato with the thermal conductive layer of Masuda for the benefit of improving the heat radiation of the phosphor layer. 
Regarding claim 22, Sato discloses all the claimed limitations except for the non-translucent thermal-conductive layer includes a fluorescence obtainment hole for obtaining the fluorescence.
However, it is well-known in the art to form an optical element comprised of, in part, a non-translucent thermal-conductive layer includes a fluorescence obtainment hole for obtaining the fluorescence. As evidence, Aketa et al. (US. Pub: 2020/0271282 A1) disclose (in at least fig. 6) an optical element comprised of, in part, a non-translucent thermal-conductive layer (41) includes a fluorescence obtainment hole (5) for obtaining the fluorescence. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the non-translucent thermal-conductive layer of Sato with the fluorescence obtainment hole of Aketa for the purpose of obtaining the fluorescence.  
Regarding claim 23, Aketa et al. (US. Pub: 2020/0271282 A1) disclose (in at least fig. 6) the fluorescence obtainment hole (5) is provided with a fluorescence obtainment member.
Regarding claim 26, Sato discloses (in at least fig. 1) a light source device, comprising: a light source (50) configured to emit excitation light and optical element according to claim 13, but fails to discloses a fluorescent wheel having at least a circumferential portion through which the excitation light emitted from the light source passes, the circumferential portion being provided with the optical element according to claim 13; and a driver configured to rotate the fluorescent wheel.
However, it is well-known in the art to form a light source device comprised of, in part, a fluorescent wheel having at least a circumferential portion through which the excitation light emitted from the light source passes, the circumferential portion being provided with the optical element; and a driver configured to rotate the fluorescent wheel. As evidence, Masuda (US. Pub: 2018/0231880 A1) discloses (in at least fig. 5) a fluorescent wheel (40) having at least a circumferential portion through which the excitation light emitted from the light source passes, the circumferential portion being provided with the optical element (17); and a driver (25) configured to rotate the fluorescent wheel (40).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical element of Sato with the fluorescent wheel of Masuda for the benefit of rotating the fluorescent device so that it becomes possible to temporally change the incident position of the light to the phosphor layer ([0009]). 
Regarding claim 27, the combination of Sato and Masuda discloses (in at least fig. 1 Sato; figs. 1-2 and 5 Matsuda) a projection device, comprising: the light source device according to claim 26; a display element (see figs. 1-2 and 5); a light source optical system configured to guide light from the light source device to the display element (see figs. 1-2 and 5); and a projector optical system configured to project projection light from the display element on a projection target (see figs. 1-2 and 5).

Claim(s) 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US. Pub: 2019/0093871 A1) in view of Takahashi (US. Pub: 2015/0375672 A1) of record. 
Regarding claims 24 and 25, Sato discloses (in at least fig. 1) the optical element according to claim 13; a light source (50) configured to emit excitation light to the optical element, but fails to disclose a vehicle headlight, comprising: a reflector including a reflective face reflecting fluorescence exiting from the optical element, the reflective face of the reflector reflecting the fluorescence, exiting from the optical element, to exit parallel in a certain direction.
Takahashi discloses (in at least fig. 9) a vehicle headlight comprised of, in part, a reflector (29) including a reflective face reflecting fluorescence exiting from the optical element (see fig. 9), the reflective face of the reflector (29) reflecting the fluorescence (31), exiting from the optical element, to exit parallel in a certain direction (see fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical element of Sato with the vehicle headlight reflector of Takahashi for the benefit of providing a reflective vehicle headlight. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875